976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SUN REFINING AND MARKETING COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
Nos. 89-1118, 90-1075 and 90-1424.
United States Court of Appeals, District of Columbia Circuit.
July 23, 1992.

Before HARRY T. EDWARDS, RUTH BADER GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of motion for voluntary dismissal of petition for review, it is


2
ORDERED that the motion is granted insofar as it relates to the above-entitled cases.   The Clerk is directed to transmit a certified copy of this order to the respondent agency in lieu of a formal mandate.